Citation Nr: 0002868	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for upper and lower 
respiratory illness, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for irregular 
heartbeat, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pains, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
September 1990, and from December 1990 to May 1991, with 
subsequent service in the Army National Guard.  She had 
active service in Southwest Asia from January 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
of entitlement to service connection for loss of memory, 
upper and lower respiratory illness, skin rash, irregular 
heartbeat, joint pains, chronic fatigue and post-traumatic 
stress disorder (PTSD), with all claims to include as due to 
an undiagnosed illness.  





FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The claims file does not contain medical evidence showing 
that the veteran has loss of memory, irregular heartbeat or 
chronic fatigue, to include as due to an undiagnosed illness.

3.  The veteran's current upper and lower respiratory 
illness, skin rash, and joint pain symptoms have been 
attributed to known clinical diagnoses; there is no medical 
evidence of a causal link between any diagnosed condition 
involving upper and lower respiratory illness, skin rash, or 
joint pain symptoms and any incident of service; there is no 
medical evidence of an assessment of upper and lower 
respiratory illness, skin rash, or joint pain symptoms due to 
an undiagnosed illness.   

4.  The claims file includes medical evidence of a nexus 
between PTSD and the veteran's claimed stressors in service.


CONCLUSIONS OF LAW

1.  The claims for service connection for loss of memory, 
upper and lower respiratory illness, skin rash, irregular 
heartbeat, joint pains and chronic fatigue are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Loss of Memory, Upper and Lower Respiratory Illness, Skin 
Rash, Irregular Heartbeat, Joint Pains and Chronic Fatigue

The veteran's service medical records (SMR's) show that 
between March and April 1990 she was treated for what was 
alternatively described as leg pain, foot pain, and shin 
splints.  The relevant impressions were stress fracture, 
right metatarsals, and bilateral tibia/fibula stress 
fractures, probable.  She was also treated for skin symptoms 
in April 1990, at which time the relevant impression was 
"eczema vs. seborrheic dermatosis."  A bone scan report, 
dated in June 1990, contains an impression of prominent 
stress related changes in the knees and lower extremities 
bilaterally, unresolved since prior study of April 1990.  She 
was given a profile for two weeks in May 1990.  In May 1994 
(subsequent to active duty), she complained of coughing 
yellow-green sputum.  The impression was bronchitis.

A VA Persian Gulf Protocol examination report, dated in June 
1996, shows that the veteran reported having smoked for 15 
years, and that she smoked one pack per day.  She complained 
of diarrhea, chest congestion, coughing up green phlegm, 
elbow pain and palpitations.  On examination, all findings 
for the chest, vascular system, heart, abdomen, spine and 
extremities were normal.  A chest X-ray showed no 
abnormality.

A VA hospital report, dated in July 1996, is remarkable for a 
reported history of smoking 11/2 packs of cigarettes per day, 
as well as marijuana for over 20 years, to include daily use 
for the past five years.  On examination, the veteran had 
"good" attention and concentration, and "memory was not 
impaired for present, past or remote recall."  The veteran's 
heart had a regular sinus rhythm without murmur.  Lungs were 
clear to auscultation and percussion.  Extremities had a fair 
range of motion with no clubbing, cyanosis or edema.  A chest 
X-ray was unremarkable.  

A VA outpatient treatment report, dated in August 1996, shows 
that the veteran complained of left arm soreness and moles on 
her skin.  On examination, she was noted to have seborrheic 
keratoses on her abdomen and upper back.  The left arm was 
mildly tender with a normal range of motion.  The assessments 
were seborrheic keratoses and tendonitis.

A VA general medical examination report, dated in August 
1996, shows that the veteran complained of left arm pain, 
joint swelling, intermittent palpitations, "bumps" on her 
arms and trunk, lung congestion "which cleared up after she 
quit smoking cigarettes and marijuana."  On examination, 
lungs were clear, and the heart had a regular sinus rhythm.  
The veteran had freckles and hyperpigmented nevi on her back, 
with one large nevus with brown and black pigmentation.  The 
extremities had no joint swelling, erythema or tenderness.  
The range of motion in all joints was within normal limits.  
The report notes that pulmonary function tests showed normal 
spirometry, and that laboratory tests were within normal 
limits except for mild elevations of SGPT and SGOT.  The 
relevant impression was pigmented nevi.

A VA X-ray report for the hands, wrists, forearms and elbows, 
dated in August 1996, shows that results were unremarkable, 
except for soft tissue swelling of the posterior aspect of 
the right elbow, with a notation of rule out bursitis.  A VA 
outpatient treatment report, dated in August 1996, shows that 
the veteran was treated for a benign mole on her left 
abdomen.

A VA outpatient treatment report, dated in October 1997, 
shows that the veteran complained of joint and muscle pain, 
and joint swelling.  On examination, color was good and there 
were no color changes, joint swelling or synovitis.  The 
assessments were musculoskeletal symptoms, myalgia, and 
arthralgia.

A VA mental disorders examination report, dated in January 
1998, is remarkable for a notation that the veteran reported 
a smoking history of 11/2 packs per day for ten years, and 
marijuana use for 20 years, with daily use since returning 
from the Persian Gulf.  

A review of the veteran's written statements shows that she 
essentially argues that she has loss of memory, upper and 
lower respiratory illness, skin rash, irregular heartbeat, 
joint pains and chronic fatigue as a result of her service, 
with all claims to include as due to an undiagnosed illness. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

A.  Service Connection-on a Basis Other than Due to 
Undiagnosed Illness

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the 
claims for loss of memory, irregular heartbeat and chronic 
fatigue must be denied as not well grounded because the 
claims file does not contain any competent evidence showing 
that the veteran has a chronic condition involving loss of 
memory, irregular heartbeat or chronic fatigue (with all 
claims on a basis other than due to an undiagnosed illness).  

As for the claims for upper and lower respiratory illness, 
skin rash and joint pains, the veteran was not treated for 
respiratory symptoms during her service.  She was treated for 
skin symptoms in April 1990, at which time the relevant 
impression was "eczema vs. seborrheic dermatosis."  She was 
also treated for leg pain in about April and May of 1990.  
These were apparently acute conditions, as evidenced by the 
lack of subsequent treatment during the veteran's 
(approximately) 12 months of active duty service.  Based on 
the foregoing, the Board finds that a condition involving 
upper and lower respiratory illness, skin rash and joint pain 
are not shown to have been chronic in service.  38 C.F.R. 
§ 3.303(b).  

In addition, although the post-service medical evidence shows 
that the veteran has been assessed or diagnosed with 
bronchitis, a symptomatic mole, seborrheic keratoses, 
pigmented nevi, "musculoskeletal symptoms," tendonitis, 
myalgia, arthralgia, and bursitis, and even assuming arguendo 
that pigmented nevi, myalgia and arthralgia are currently 
present and constitute residuals of an injury or disease 
which may be service-connected, see 38 C.F.R. § 3.303(a); 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), the claims file does not 
currently contain medical evidence of a nexus between any of 
these disorders and the veteran's service.  In this regard, 
the first post-service evidence of treatment for any of the 
claimed conditions is dated in May 1994 (bronchitis).  This 
is approximately three years after separation from active 
duty service.  Moreover, the record does not include any 
medical opinion linking the continuity of symptoms reported 
by the veteran to any current, claimed condition so as to 
well-ground her claims under Savage v. Gober, 10 Vet. 
App. 488 (1997).  Given the foregoing, the Board concludes 
that there is no evidence in the record which would support a 
grant of service connection for loss of memory, upper and 
lower respiratory illness, skin rash, irregular heartbeat, 
joint pains or chronic fatigue (with all claims on a basis 
other than due to an undiagnosed illness) and that the claims 
must be denied as not well grounded.

As a final matter, although the veteran was treated for what 
was diagnosed as bronchitis in May 1994, this diagnosis was 
not subsequently confirmed, and it is unclear whether this 
treatment came during active duty for training, or inactive 
duty training.  However, even assuming arguendo that the 
veteran currently has bronchitis, and that this treatment 
came during a period of active duty for training, the Board 
notes that the claims file does not contain competent 
evidence showing that there is a nexus between bronchitis and 
any period of active duty for training which could serve to 
render the claim well grounded.  See 38 U.S.C.A. §§ 101 (22), 
1110, 1131 (West 1991); 38 C.F.R. § 3.6(c) (1999).  Thus, a 
well grounded claim for bronchitis has not been presented.

B.  Undiagnosed Illness

The Board will next consider whether the veteran has loss of 
memory, upper and lower respiratory illness, skin rash, 
irregular heartbeat, joint pains or chronic fatigue as a 
result of an undiagnosed illness.

The veteran's DD Form 214 indicates that the veteran had 
active military service in the Southwest Asia theater of 
operations from January 1991 to May 1991.  Her awards include 
the Southwest Asia Service Medal with three Bronze Service 
Stars and the Kuwait Liberation Medal. 
 
Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include fatigue, skin symptoms, joint pain, and 
neuropsychological, respiratory and cardiovascular signs or 
symptoms.  38 C.F.R. § 3.317(b)(2).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Where a 
Persian Gulf veteran claims service connection for an 
undiagnosed illness, evidence of objective indications of 
chronic disability, other than the veteran's own statements 
and testimony, is required in order to establish a well-
grounded claim.  VAOPCGPREC 4-99, 64 Fed. Reg. 52,374 (1999).   

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim. 

In the present case, the Board notes that in July 1996, the 
RO sent the veteran a letter requesting that she forward all 
additional medical evidence which may be relevant to her 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment.  Two lay statements have been obtained.  Based on 
the foregoing, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially asserts that she has a chronic 
disorder involving loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains and chronic fatigue due to undiagnosed illness.  

The Board finds that there is no competent medical evidence 
showing that the veteran has loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains or chronic fatigue due to an undiagnosed illness, and 
that her claims must therefore be dismissed as not well 
grounded.  See  VAOPGCPREC 4-99.  With regard to the claims 
for loss of memory, irregular heartbeat and chronic fatigue, 
the claims file does not contain any medical evidence which 
shows that the veteran has a chronic disability involving 
loss of memory, irregular heartbeat or chronic fatigue due to 
an undiagnosed illness.  

With regard to the claims for upper and lower respiratory 
illness, skin rash and joint pains, the claims file contains 
a VA medical examination report, and VA outpatient treatment 
reports, which attribute the veteran's respiratory, skin, and 
joint pain symptoms to specific disease processes which have 
been clinically diagnosed,  i.e., bronchitis, seborrheic 
keratoses, pigmented nevi, tendonitis, myalgia, arthralgia, 
and "rule out bursitis."  Assuming arguendo that the 
veteran's pigmented nevi, myalgia and arthralgia are 
currently present and constitute service-connectable 
disabilities, see Part I.A., supra, these are known clinical 
diagnosed illnesses for which service connection may not be 
granted under the provisions of 38 C.F.R. § 3.317(a)(1)(ii).  
See VAOPGCPREC 8-98, 63 Fed. Reg. 56,703 (1998).  
Accordingly, to the extent that the veteran has presented 
claims of entitlement to service connection for a chronic 
condition involving loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains and chronic fatigue due to undiagnosed illness, the 
claims are not well grounded and must be denied. 

Of particular note, with regard to the claim for joint pains, 
the Board has considered the assessment of "musculoskeletal 
symptoms" in the VA outpatient treatment report, dated in 
October 1997.  However, to the extent it may be argued that 
this report is evidence of an undiagnosed illness, the 
probative value of this assessment is weakened by the fact 
that it does not appear that the examiner based this opinion 
on a review of the veteran's C-file, see Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993), that the examiner gave concurrent assessments of 
known diagnosed illnesses (i.e., arthralgia and myalgia), and 
by the fact that this assessment is unenhanced by any 
additional medical comment, and appears to be a bare 
transcription of a lay history.  Based on its review of this 
report, the Board finds that the examiner did not intend to 
express an opinion that the veteran had an undiagnosed 
illness involving joint pains, and that this report otherwise 
lacks indicia of reliability, such that it does not 
constitute "competent medical evidence" that the veteran has 
joint pains due to an undiagnosed illness.  See LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  

The Board has considered the veteran's statements submitted 
in support of the argument that she has loss of memory, upper 
and lower respiratory illness, skin rash, irregular 
heartbeat, joint pains and chronic fatigue as a result of her 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, as a layman she is 
not competent to give an opinion regarding medical causation 
or diagnosis, and her statements on such matters do not serve 
to make the claim well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, with regard to her 
undiagnosed illness claims, although the veteran is obviously 
competent to state whether she has some of the symptoms in 
question, such as a joint pain and skin rash, the applicable 
regulation requires objective indicators of the claimed 
symptoms and signs.  The veteran is not competent to opine 
that such claimed symptoms and signs are due to an 
undiagnosed illness, nor is she competent to state that any 
of the symptoms or signs at issue have been or are disabling 
to a degree of at least 10 percent.  Thus, without more her 
statements are not competent evidence that shows that she 
currently has a chronic condition involving loss of memory, 
upper and lower respiratory illness, skin rash, irregular 
heartbeat, joint pains and chronic fatigue, or that there is 
a nexus between any loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains and chronic fatigue and her service.  

In summary, the record does not include competent medical 
evidence that the veteran has a diagnosed condition involving 
loss of memory, upper and lower respiratory illness, skin 
rash, irregular heartbeat, joint pains and chronic fatigue, 
and/or that such condition is the result of an in-service 
injury or disease, nor does the claims file contain evidence 
that the veteran has loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains or chronic fatigue due to an undiagnosed illness.  
Accordingly, the Board finds that the appellant has not met 
her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than her claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
her.  VAOPGCPREC 16-92, 57 Fed.Reg. 49,747 (1992).  Further, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

In this case, the claims file contains several VA outpatient 
treatment reports, written by Colin Doyle, Ph.D., dated in 
between 1996 and 1998, which show that he diagnosed the 
veteran with PTSD, and related such PTSD to stressors which 
the veteran claimed to have witnessed during service.  A VA 
mental disorders examination report, dated in January 1998, 
also contains an Axis I diagnosis of PTSD, as well as Axis I 
diagnoses of cannabis dependence, and alcohol dependence in 
remission.  However, the examiner conditioned the PTSD 
diagnosis upon verification of the claimed stressors.

The Board finds that the veteran's statements, in conjunction 
with the medical reports, which reflect a current diagnosis 
of PTSD, and which tend to link such PTSD to military 
service, are sufficient to well ground the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 


ORDER

Service connection for loss of memory, upper and lower 
respiratory illness, skin rash, irregular heartbeat, joint 
pains and chronic fatigue is denied.

The claim of entitlement to service connection for PTSD is 
well-grounded, and to this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to her claim.  

The veteran's service records include her discharge (DD Form 
214) which indicates that her principal duty was operating 
room specialist, and that she served in Southwest Asia from 
January 13, 1991 to May 6, 1991.  The DD Form 214 also 
indicates that she was awarded the Kuwait Liberation Medal 
and the  Southwest Asia Service Medal with three bronze 
service stars.  The veteran's personnel record (DA Form 20) 
indicates that she was assigned to the 251st Evacuation 
Hospital (251st EH) (Columbia, South Carolina) between 
September 1990 and May 1991, with a principal duty of 
operating room specialist.  The Board notes that the DA 20 
appears to show that the 251st EH was sent to Southwest Asia 
in support of Operation Desert Shield/Desert Storm, and that 
the veteran served with this unit during her entire period of 
service in Southwest Asia.

Given the foregoing, the evidence does not currently show 
that she received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

In this case, a review of the veteran's Persian Gulf Protocol 
examination report, dated in June 1996, a PTSD questionnaire, 
dated in January 1998, VA outpatient treatment records, dated 
in August 1996, and July and November 1997, a VA mental 
disorders examination report, dated in January 1998, and the 
veteran's written statements shows that the veteran has 
claimed the following stressors: 1) witnessing surgical 
operations on "severe wounds" during Operation Desert 
Shield/Desert Storm, at the King Khalid Military City 
Hospital, Saudi Arabia; 2) witnessing Scud missile attacks; 
3) seeing an Egyptian with a rocket launcher up his rectum; 
4) fear at having her rifle taken away from her just prior to 
initiation of the ground war.  In this regard, the Board 
notes that a review of the veteran's Persian Gulf Protocol 
examination report shows that she reported that she had 
witnessed someone hit by incoming or outgoing rounds between 
13 and 50 times, that she was under enemy fire (including 
Scuds) less than once a week, and that no one in her unit was 
killed or wounded.

In January 1998, the RO apparently denied the veteran's claim 
after it determined that she had not submitted a combination 
of dates, locations and other useful identifying information 
which warranted an attempt at verification.   

The Board acknowledges that the Court has held that it is not 
an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also VA Adjudication Procedure Manual (M21-1), Part IV, 
paragraph 11.38(f)(2).  However M21-1 also provides that a 
stressor is not to be limited to just one single episode, and 
that a group of experiences also may affect an individual, 
leading to a diagnosis of PTSD.  M21-1, Part IV, paragraph 
11.38(a)(2).  

In this case, the Board notes that the veteran's MOS was 
operating room specialist during her service in Southwest 
Asia, and that she served with a medical facility, the 215st 
EH, during this time.  The Board is convinced that, at 
present, the veteran's claim of witnessing surgical 
procedures during her service in Southwest Asia is 
sufficiently supported by the evidence such that this 
stressor has been verified.  The Board further notes that the 
claims file contains medical evidence which shows that the 
veteran has been diagnosed with a number of acquired 
psychiatric disorders other than PTSD, to include depression, 
an anxiety disorder and cannabis dependence.  At present, the 
evidence is therefore conflicting as to whether the veteran 
has PTSD.  Therefore, on remand, and regardless of whether 
any stressors are verified (other than the witnessing of 
surgical procedures), the veteran should be afforded a VA 
psychiatric examination to determine whether she has PTSD, 
and, if so, whether it is as a result of her verified 
inservice stressor(s).  In this regard, the Board notes that 
the claims file includes a VA hospital report, dated in July 
1996, which shows that the veteran reported that she was 
sexually assaulted prior to service, at age 14.  This 
stressor occurred prior to service and may not serve as the 
basis for a grant of service connection.  On remand, the VA 
examiner should be advised of this fact, and the examiner 
should be requested to comment as to whether this event is 
relevant to the current symptoms.  See M21-1, Part IV, 
paragraph 11.38(a)(3), (e).  

In addition, under the circumstances, the Board has 
determined that prior to the requested examination, the RO 
should attempt to obtain further details of the other claimed 
stressors from the veteran, followed by an attempt at 
verification.  See M21-1, Part IV, paragraph 11.38(f)(2).  

As a final matter, a review of the veteran's VA mental 
disorders examination report, dated in January 1998, shows 
that she stated that she was receiving benefits from the 
Social Security Administration (SSA) due to PTSD.  These 
records are not currently associated with the claims file.  
On remand, the RO should request the SSA's decision granting 
benefits, and all available supporting medical evidence.  See 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).
 
Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors she alleges she 
was exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including the date of the 
specific combat incident(s) to within 
seven days, type and location, numbers 
and full names of casualties, and other 
units involved, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that she 
must be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should be 
informed that she has the ultimate 
responsibility to obtain such 
information.  All relevant information on 
combat stressors should be forwarded to 
the USASCRUR for verification.

 2.  Following the development requested 
in the first paragraph of this remand, or 
after allowing a reasonable period of 
time to pass without a response, the RO 
should formally determine whether the 
veteran engaged in combat with the enemy.  
If the RO determines that the veteran did 
not engage in combat with the enemy, then 
it should review the claims file and 
prepare a detailed list of all specifics 
reported by the veteran regarding the 
claimed stressors (date, names of 
individuals, veteran's unit, locations, 
etc.).  This information should be 
furnished to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197 with a 
request that that unit attempt to verify 
the veteran's stressors.  Any additional 
action deemed necessary by the RO to 
verify the claimed stressors should also 
be accomplished. 

3.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record, to include 
witnessing surgical procedures during 
Operation Desert Shield/Desert Storm, 
unless the RO's development subsequent to 
this REMAND results in new evidence which 
shows that this stressor is not verified.

4.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
psychiatrist should be advised that the 
veteran has related a history that 
includes a sexual assault at age 14, and 
that this event may not serve as an 
inservice stressor.  The examiner should 
comment as to whether this event is 
relevant to the current symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999),  
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
she and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and her representative are free to 
submit any additional evidence or argument in connection with 
this appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



